Hardin, J.:
Section 3238 of the Code of Civil Procedure entitles the plaintiffs to the costs of the appeal to this court.
That section declares the recovery of costs is regulated as follows:
“(1.) In an action specified in section 3228 of this act the respondent is entitled to costs upon the affirmance.”
Turning back to section 3228 we find in subdivision i: “An ■action * * * in which the complaint demands judgment for a sum of money only ” is specified.
*280Such an action is this one, in which we pronounced a judgment of affirmance.
The character of the action is distinctly stated in section 3228, and therefore the section in- terms applies to it, and the costs must be given, as expressly declared in section 3228.
No award of them by the court was necessary. They follow the affirmance as a matter of statutory right. (Gray v. Hannah, 3 Abb. [N. S.], 183.) The question is not affected by subdivision 13 of section 3347 of the Code of Civil Procedure.
We should reverse the order of the Special Term, with ten dollars costs and disbursements.
Smith, P. J., and Haight, J., concurred.
Order appealed from reversed, with ten dollars costs and disbursements.